  Case 19-20023      Doc 20     Filed 05/07/19 Entered 05/07/19 14:27:12         Desc Main
                                  Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

IN RE:                                         §
Larry S. Bassett,                              §   CASE NO. 19-20023
xxx-xx-2667                                    §
Karen J. Bassett,                              §
xxx-xx-7513                                    §
10282 Sheep Road, Pittsburg, TX 75686          §   CHAPTER 7
Debtors                                        §

           CHAPTER 7 TRUSTEE’S MOTION TO EXTEND DEADLINE
       FOR FILING OBJECTIONS TO DISCHARGE OR DISCHARGEABILITY
                  AND TO FILE 707(b) MOTIONS TO DISMISS

                       21-DAY NEGATIVE NOTICE – LBR 9007(a):

       Your rights may be affected by the relief sought in this pleading. You
       should read this pleading carefully and discuss it with your attorney, if you
       have one in this bankruptcy case. If you oppose the relief sought by this
       pleading, you must file a written objection, explaining the factual and/or
       legal basis for opposing the relief.

       No hearing will be conducted on this Motion/Objection/Application unless a
       written objection is filed with the Clerk of the United States Bankruptcy
       Court and served upon the party filing this pleading WITHIN TWENTY
       ONE (21) DAYS FROM THE DATE OF SERVICE shown in the certificate
       of service unless the Court shortens or extends the time for filing such
       objection. If no objection is timely served and filed, this pleading shall be
       deemed to be unopposed, and the Court may enter an order granting the
       relief sought. If an objection is filed and served in a timely manner, the
       Court will thereafter set a hearing with appropriate notice. If you fail to
       appear at the hearing, your objection may be stricken. The Court reserves
       the right to set a hearing on any matter.


       COMES NOW Michael J. McNally, Chapter 7 Trustee (“Trustee” or “Movant”), and

files this his Motion to Extend Deadline for Filing Objections to Discharge or Dischargeability

and to File 707(b) Motions to Dismiss and would show the Court as follows:

       1.     Debtors filed their Voluntary Petition under Chapter 7 on February 12, 2019 and

filed their Schedules and Statement of Financial Affairs on March 4, 2019.
  Case 19-20023          Doc 20      Filed 05/07/19 Entered 05/07/19 14:27:12         Desc Main
                                       Document     Page 2 of 3


        2.         Movant is the duly appointed, qualified and acting Chapter 7 Trustee in

Bankruptcy of the estate of the above named debtor.

        3.         The First Meeting of Creditors was originally scheduled for March 18, 2019 when

it was conducted in part and then continued by Trustee to April 19, 2019 when it was concluded.

The total time for the two installments of the meeting totaled over three and one-half hours. A

significant amount of information and documentation is involved.

        4.         Movant requests that the deadline to object to discharge and dischargeability and

to file 707(b) motions to dismiss be extended 60 days from May 17, 2019 to July 16, 2019 in

order for Trustee, the United States Trustee and other parties to have an opportunity to secure

and review pertinent documentation and information and prepare and file whatever pleadings

may be indicated, if any.

        WHEREFORE, Michael J. McNally, Chapter 7 Trustee, prays that the deadline to object

to discharge or dischargeability and to file 707(b) motions to dismiss be extended from May 17,

2019 to July 16, 2019 and for such other and further relief to which he may show himself to be

justly entitled.

                                                Respectfully Submitted,

                                                /s/ Michael J. McNally
                                                Michael J. McNally
                                                State Bar I.D. #13815700
                                                100 E. Ferguson, Suite 400
                                                Tyler, Texas 75702
                                                Telephone No. 903-597-6301
                                                Facsimile No. 903-597-6302

                                                Chapter 7 Trustee




MOTION TO EXTEND DEADLINE – PAGE 2
  Case 19-20023        Doc 20        Filed 05/07/19 Entered 05/07/19 14:27:12   Desc Main
                                       Document     Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I hereby certify that true and correct copies of the foregoing were served by either
electronic means or first class mail, postage prepaid on the Debtors, Larry & Karen Bassett,
10282 Sheep Road, Pittsburg, TX 75686, Debtor’s attorney, William H. Lively Jr., 432 S.
Bonner Ave., Tyler, TX 75702, the U.S. Trustee, 100 N. College, Suite 300, Tyler, TX 75702,
and the attached mailing list, on May 7, 2019.

                                               /s/ Michael J. McNally




MOTION TO EXTEND DEADLINE – PAGE 3
